Filed 11/29/17
                 CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FOUR

JENNALYN SANTOS et al.,               B278391

       Plaintiffs and Appellants,      (Los Angeles County
                                       Super. Ct. No. BC589742)
       v.

LOS ANGELES UNIFIED SCHOOL
DISTRICT,

       Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michelle S. Williams Court, Judge. Reversed.
     Weinreb Law, Michael D. Weinreb; Benedon & Serlin,
Gerald M. Serlin and Wendy S. Albers for Plaintiffs and
Appellants.
     Los Angeles Unified School District Office of the General
Counsel, James A. Hunt, and Eric R. Schaefer for Defendant and
Respondent.
            _____________________________________
                         INTRODUCTION
       Appellants Jennalyn Santos and Douglas Morales were
driving northbound on Normandie Avenue in the City of Los
Angeles when a Los Angeles School Police Department (LASPD)
vehicle allegedly ran a red light and struck them. They were
transported to the hospital by ambulance, after being given a
card bearing the LASPD name, seal, address and website, and
the name of an LASPD officer.
       After filing a government claim for damages with LASPD
within the time specified by Government Code section 911.2,
appellants filed the instant lawsuit. Over a year later, appellants
were provided a traffic collision report identifying the driver as
an employee of LASPD and the vehicle as insured by respondent
Los Angeles Unified School District (LAUSD). Appellants
thereafter amended their complaint to add LAUSD as a
defendant.
       Subsequently, LAUSD moved for summary judgment,
arguing that appellants failed to comply with the requirements of
the Government Claims Act, Government Code section 810 et
seq., (the Act) because no government claim was ever filed with
LAUSD. LAUSD argued that the filing of a government claim
with LASPD did not satisfy the Act because LASPD is not a
separate entity, but part of LAUSD. Appellants opposed the
motion, arguing that LAUSD should be equitably estopped from
asserting noncompliance with the Act as a defense, because
LAUSD and/or its employees affirmatively misled them to believe
that LASPD was separate public entity and misdirected them to
file a claim with LASPD instead of LAUSD. The trial court
determined equitable estoppel did not apply on the ground that
no LAUSD employee expressly told appellants that filing a



                                 2
government claim with LASPD was tantamount to filing a claim
with LAUSD. For the reasons set forth below, we conclude that
appellants have demonstrated triable issues of fact with respect
to the existence of equitable estoppel. Accordingly, we reverse.

   FACTUAL BACKGROUND & PROCEDURAL HISTORY
      On March 17, 2014, Morales was driving northbound on
Normandie Avenue with his wife Santos as a passenger when an
LASPD vehicle allegedly ran a red light and struck the passenger
side of their car. As a result of the collision, Santos suffered a
severe abdominal wall contusion, two cervical disc protrusions, a
torn rotator cuff in her left shoulder and a torn medial meniscus
in her right knee. Morales suffered a torn rotator cuff in his left
shoulder. Before appellants were transported by ambulance to
the hospital, they received a business card indicating that the
responsible party was LASPD. The card bore a seal with the
name “Los Angeles School Police Department,” and listed the
name, address and phone number of the Los Angeles School
Police Department (125 N. Beaudry Avenue, Los Angeles, CA
90012; (213) 625-6531). It also listed a website of www.laspd.com.
Written on the card was the name “Sgt. J. Ivankay #879.”
      Four days later, on March 21, 2014, appellants’ attorney
Michael Weinreb filed with the City of Los Angeles a government
claim for damages arising out of the traffic collision. On April 29,
2014, the City denied the claim, stating that LASPD was “‘a
separate public entity and not part of the City of Los Angeles.’”
Thereafter, as discussed in greater detail below, Weinreb filed a
claim with LASPD on a form downloaded from the LASPD
website, attaching a copy of the original claim submitted to the
City.



                                 3
       A.    Appellants’ Complaints
       On July 29, 2015, appellants filed a form complaint for
damages alleging causes of action for “motor vehicle” and
“general negligence” against the LASPD and its employee,
Sergeant J. Ivankay. The complaint alleged that on March 17,
2014, Sergeant Ivankay ran a red light and struck appellants at
the intersection of Normandie and Manchester Avenues in Los
Angeles. On the form complaint, appellants checked the box
indicating they had complied with the applicable claims statute.
       The next day, appellants received a copy of the traffic
collision report prepared by the Los Angeles Police Department
(LAPD). The report indicated that the driver of the LASPD
vehicle involved was Eric Alvarez, an on-duty LASPD officer
whose address was “125 N. Beaudry Ave., Los Angeles, CA
90012.” The report also stated that LASPD Sergeant Ivankay --
whose name was written on the card given to appellants after the
accident -- was the officer at the scene who took custody of the
damaged LASPD vehicle. The owner and insurer of the vehicle
was listed as LAUSD with an address of “2011 N. Soto St., L.A.
CA 90032.”
       On September 4, 2015, appellants filed a first amended
complaint (FAC) naming LASPD, Eric Alvarez and LAUSD as
defendants. The FAC alleged that Alvarez, an employee of
LASPD and LAUSD, ran a red light and caused a motor vehicle
collision with appellants. The FAC again stated that appellants
had complied with the applicable claims statute.

      B.   LAUSD’s Motion for Summary Judgment
      On March 25, 2016, LAUSD moved for summary judgment
on the ground that the causes of action in the FAC were not



                               4
viable because appellants failed to file a government claim with
LAUSD. LAUSD further argued that appellants’ filing of a claim
with LASPD did not excuse their failure to file a claim with
LAUSD because LASPD is a department within LAUSD, not a
separate legal entity. LAUSD noted that the traffic collision
report identified LAUSD as the owner and insurer of the vehicle.

       C.     Appellants’ Opposition to Summary Judgment Motion
       Appellants opposed the motion for summary judgment,
arguing that the facts established -- or raised a triable issue of
fact as to -- estoppel, as LAUSD or its employees misled them
about where to file their government claim for damages. In
supporting declarations, appellants explained that at the time of
the traffic incident, they were unable to obtain information about
the driver who hit them due to the severity of their injuries. The
only identifying information they received at the scene was the
LASPD business card. The card bore no reference to LAUSD.
Appellants also declared that they were not given a traffic
collision information card (used to request a traffic collision
report).
       Appellant’s counsel, Weinreb, and his assistant, Joy
Buxton, also submitted declarations. Weinreb stated that four
days after the traffic incident, he sent a letter to the Los Angeles
Police Department (LAPD) requesting a copy of the traffic
collision report. In the letter, he indicated that the incident
occurred on March 17, 2014, at the intersection of “Normandy
and Manchester.” (In fact, it occurred one major intersection
away, at Normandie and Florence Avenues.) On April 16, 2014,
LAPD responded that it was unable to locate a copy of the report
and asked that Weinreb resubmit his request with a copy of the



                                 5
traffic collision information card. Buxton called the LAPD
document processing unit and informed the officer answering the
phone that appellants did not receive a traffic collision
information card. The officer told her to resubmit the form with
“as much information as we had.” Although Buxton resubmitted
the request with additional information, including appellants’
vehicle license plate number and the LASPD business card,
LAPD could not locate the report. Weinreb sent a third request
on July 28, 2015, and finally received the report on July 30, the
day after he filed the original complaint.
       In order to determine where to file a government claim for
damages, Buxton checked the website listed on the LASPD
business card provided appellants at the scene. The website page
had a banner at the top with the words LOS ANGELES SCHOOL
POLICE DEPARTMENT prominently displayed. The banner
also contained a seal bearing the words Los Angeles School Police
Department. The webpage entitled “What is the LASPD
about . . .” stated: “The Los Angeles School Police Department
(LASPD) is the largest independent school police department in
the United States [with numerous personnel] dedicated to
serving the Los Angeles Unified School District.” Another
webpage answered the question “Is the School Police Department
an independent law enforcement organization?” by stating: “The
Los Angeles Unified School District maintains its own fully
accrediated [sic] police department under Section 830.32(b) of the
California Penal Code and under the authority of Section 38000
of the California Education Code. Although the School Police
Department is a separate entity, we work very closely with all
other law enforcement agencies within the LAUSD borders.”
(Italics added.) The “Contact” webpage stated that the



                                6
headquarters for LASPD was “125 N. Beaudry Avenue, Los
Angeles, CA 90012.”
      Buxton called LASPD at the contact number listed on the
website and spoke with Lieutenant Frank Minutella. As Buxton
explained, “I told Lieutenant Minutella that I needed to submit a
governmental claim form for damages to the LASPD. Lieutenant
Minutella told me that the claim form for the LASPD was
available online at the LASPD website and to mail the completed
form to the LASPD at 125 N. Beaudry Avenue, Los Angeles, CA
90012. Lieutenant Minutella did not tell me to submit a claim
form to the LAUSD or that the LASPD is part of the LAUSD.”1
      On July 29, 2014, Weinreb submitted a claim to LASPD on
the form Buxton had printed from the LASPD website. The form
was entitled, “Los Angeles School Police Department Service
Complaint Form.” It asked for the name of the Los Angeles
School Police Department employee involved and the name of any
witnesses, and provided two pages of blank space for a
description of the incident. At the bottom of the first page of the
form, it directed the party submitting it to send it to the Los
Angeles School Police Department at 125 North Beaudry Avenue,
Los Angeles 90012. In a small box below was written “For
LASPD Internal Affairs Use Only.” Nowhere did the form
mention LAUSD. Nor did it indicate that the form was limited to
nondamage claims.
      Weinreb filled out the LASPD form and attached to it the
claim form he previously had filed with the City of Los Angeles,


    LAUSD does not dispute that Lieutenant Minutella is an
1


LAUSD employee or that his statements are attributable to
LAUSD.



                                 7
containing additional information about appellants’ claim.
LASPD never responded. Only on October 9, 2015 -- after
appellants filed suit and well after the time to submit a timely
claim or to seek leave to file a late claim had passed -- did
Weinreb receive a letter from LAUSD’s counsel stating that
                                                             2
LASPD was not a separate legal entity, but part of LAUSD.

      D.     LAUSD’s Reply
      LAUSD argued that appellants were barred from raising
the issue of equitable estoppel because in their original and
amended complaints, they had alleged compliance with the
Government Claims Act, instead of alleging that they were
excused from compliance. Alternatively, LAUSD argued that
appellants could not show a triable issue of fact as to equitable
estoppel because (1) appellants’ evidence constituted inadmissible
hearsay, and (2) Weinreb could not reasonably have relied on
Lieutenant Minutella’s statements to forego filing a government
claim with LAUSD. LAUSD argued the LASPD website was not
misleading because it referenced Education Code section 38000,
which authorizes a school district to establish a “school police
department” and to “employ peace officers.” (Ed. Code, § 38000,
subd. (b).) LAUSD also noted that the traffic collision report
clearly identified LAUSD as the owner of the LASPD vehicle, and


      Buxton stated that she viewed the LASPD website in April
2


2016 and noticed that it had changed significantly from when she
viewed it in April 2014: “The LASPD website now lists LAUSD
at the top of the page and the bottom of the page has LAUSD’s
address, 333 S. Beaudry Avenue, Los Angeles CA 90017. Also
when I searched ‘claim form’ on the LASPD website, it redirected
me to the LAUSD website and an entirely different claim form.”



                                 8
argued that it was not credible that Weinreb had been unable to
timely obtain the report through the exercise of reasonable
diligence.
       In a supporting declaration, Lieutenant Minutella stated
the document Weinreb submitted, entitled “‘Service Complaint
Form,’” was not an LASPD claim for damages form. According to
Minutella, the form was for “civilians to complete if they wish[ed]
to raise complaints of LASPD officer misconduct for handling by
LASPD Internal Affairs.” He asserted: “LASPD does not have,
nor has it ever had, a governmental claim for damages form
specific to LASPD.”
       Lieutenant Minutella did not dispute the veracity of
Buxton’s account of her conversation with him. On June 8, 2016,
Buxton submitted a supplemental declaration providing
additional details about that conversation. She declared under
penalty of perjury: “When I spoke to Lt. Minutella I stated that I
needed to submit the statutory governmental claim for property
damage and personal injuries arising from an automobile
accident involving the LASPD. Lt. Minutella told me that the
claim form for property damage and personal injuries arising
from an automobile accident involving the LASPD was available
online on the LASPD website. At no time during our
conversation did Lt. Minutella inform me that LASPD is a part of
the LAUSD and is not a separate entity. Lt. Minutella directed
me to the LASPD website and instructed me to submit plaintiffs’
claim on the ‘Service Complaint Form’ which was available on the
                  3
LASPD website.”


     On appeal, LAUSD objects to any consideration of Buxton’s
3


supplemental declaration, arguing that it was untimely filed the



                                 9
       E.     Trial Court’s Tentative and Final Rulings
       On June 9, 2016, the trial court issued a tentative ruling
granting the motion for summary judgment. In the tentative, the
court rejected LAUSD’s argument that appellants were barred
from raising the issue of equitable estoppel. The court ruled it
would “consider the arguments for and against application of the
equitable estoppel doctrine on their merits” because “if Plaintiffs
wish to assert equitable estoppel, at a minimum they should be
permitted to amend their complaint to assert application of the
doctrine.” At the hearing on LAUSD’s motion, Weinreb
addressed LAUSD’s challenge to the court’s consideration of
estoppel based on the pleadings: “If that is their argument, it’s
tantamount to a demurrer, and then we would request leave to
amend on that issue. But I believe you’ve already . . . ruled on
that in your tentative.” LAUSD’s counsel did not dispute
Weinreb’s characterization of the proceedings.
       Following the hearing, the court issued its written ruling
granting LAUSD’s motion for summary judgment. The court
stated it would consider appellants’ estoppel arguments because
“at a minimum” it would have permitted appellants to amend
their complaint to assert the doctrine. The court expressly found
LAUSD would not be prejudiced by such an amendment, noting
that “it is clear that all parties have known, since prior to
litigation, that Plaintiffs were taking the position that the claim


day before the summary judgment hearing and served via
facsimile. However, LAUSD does not suggest -- nor does the
appellate record show -- that it objected to the supplemental
declaration before the trial court. Moreover, as detailed below,
the trial court ruled that it would consider “all evidence,” and on
appeal, LAUSD does not assign error to that ruling.



                                 10
form served on LASPD was sufficient to satisfy all claims filing
requirements.” The court overruled LAUSD’s evidentiary
objections, stating it would “consider all evidence before it in
determining whether Plaintiffs’ equitable estoppel argument has
merit.”
       The court concluded that LAUSD was entitled to summary
judgment. It determined that Weinreb could not reasonably have
relied on “the advice of either the LASPD officer [who provided
the business card at the scene] or the LASPD lieutenant [who
directed Buxton to the form on the website] so as to estop
Defendant [LAUSD], to the extent advice was given at all.” The
court found there was no evidence that “the LASPD officer
responding to the scene gave . . . any advice or made any
representation or concealment of fact concerning whether and/or
where a government claim should be submitted. Moreover,
[Buxton’s] inquiry to the LASPD lieutenant requested
information about filing a[n] LASPD claim, not whether the
government claim should be filed there or anywhere else. There
is no evidence the LASPD lieutenant made any representation or
concealment of fact concerning whether and/or where a
government claim should be submitted. There is no evidence that
anyone from LASPD told Plaintiff[s] or [their] representative that
LASPD was the proper entity with which to file the government
claim.”
       Judgment dismissing the FAC was entered September 8,
2016. Appellants timely appealed.

                      DISCUSSION
    Appellants contend the trial court erred in granting
LAUSD’s motion for summary judgment. “A defendant is



                               11
entitled to summary judgment if the record establishes as a
matter of law that none of the plaintiff’s asserted causes of action
can prevail. [Citation.]” (Molko v. Holy Spirit Assn. (1988) 46
Cal.3d 1092, 1107.) Generally, “the party moving for summary
judgment bears an initial burden of production to make a prima
facie showing of the nonexistence of any triable issue of material
fact; if he carries his burden of production, he causes a shift, and
the opposing party is then subjected to a burden of production of
his own to make a prima facie showing of the existence of a
triable issue of material fact.” (Aguilar v. Atlantic Richfield Co.
(2001) 25 Cal.4th 826, 850.) In moving for summary judgment,
“all that the defendant need do is to show that the plaintiff
cannot establish at least one element of the cause of action -- for
example, that the plaintiff cannot prove element X.” (Id. at p.
853.)
        “‘Review of a summary judgment motion by an appellate
court involves application of the same three-step process required
of the trial court. [Citation.]’” (Bostrom v. County of San
Bernardino (1995) 35 Cal.App.4th 1654, 1662 (Bostrom).) The
three steps are (1) identifying the issues framed by the complaint,
(2) determining whether the moving party has made an adequate
showing that negates the opponent’s claim, and (3) determining
whether the opposing party has raised a triable issue of fact.
(Ibid.) Following a grant of summary judgment, we review the
record de novo for the existence of triable issues, and consider the
evidence submitted in connection with the motion, with the
exception of evidence to which objections were made and
sustained. (Guz v. Bechtel National, Inc. (2000) 24 Cal.4th 317,
334.)




                                12
       Here, appellants’ FAC asserted causes of action for motor
vehicle and general negligence against LAUSD, a public entity.
LAUSD made an adequate showing that those causes of action
were not viable because appellants had not complied with the
Act’s requirement to serve a government claim on LAUSD. (See
City of Stockton v. Superior Court (2007) 42 Cal.4th 730, 738
[“‘[F]ailure to timely present a claim for money or damages to a
public entity bars a plaintiff from filing a lawsuit against that
entity.’ [Citation.]”].) Moreover, the filing of a government claim
with LASPD did not constitute substantial compliance with the
Act because LASPD is not a separate legal entity, but a part of
LAUSD. (See DiCampli-Mintz v. County of Santa Clara (2012)
55 Cal.4th 983, 992 [holding plaintiff failed to comply with
Government Claims Act where government claim was never
presented or delivered to the statutorily designated recipient].)
       Because LAUSD made an adequate showing that
appellants could not demonstrate compliance with the Act, the
burden shifted to appellants to show a triable issue of fact with
respect to any basis for excusing compliance with the Act.
Appellants presented evidence that LAUSD should be estopped
from asserting noncompliance with the Act as a defense because
LAUSD and its employees misled them by concealing the fact
that LASPD was not a separate legal entity, but part of LAUSD.
For the reasons set forth below, we conclude that appellants have
presented evidence sufficient to establish a triable issue of fact
with respect to equitable estoppel.




                                13
       A.    Appellants are not Barred from Raising Equitable
Estoppel.
       LAUSD contends that appellants are barred from arguing
for application of the doctrine of equitable estoppel because it was
not pleaded in their FAC. (See Chalmers v. County of Los
Angeles (1985) 175 Cal.App.3d 461, 467 [“To establish estoppel as
an element of a suit the elements of estoppel must be especially
pleaded in the complaint with sufficient accuracy to disclose facts
relied upon”]; accord Sofranek v. County of Merced (2007) 146
Cal.App.4th 1238, 1251 (Sofranek).) However, the trial court
determined that appellants could raise equitable estoppel
because they could, without prejudice to LAUSD, amend their
complaint to allege evidence of estoppel. LAUSD neither
discusses the trial court’s ruling nor whether the ruling was
erroneous under the applicable standard of review. Thus, this
contention is arguably forfeited.
       Even if not forfeited, we would reject it on the merits.
Chalmers, which LAUSD itself cites, suggests appellants may
argue for application of the equitable estoppel doctrine even if not
pleaded in the complaint. There, the appellate court,
determining that the complaint did not plead facts sufficient to
establish estoppel, noted that a complaint may be amended to
assert those facts and went on to consider the evidence of
estoppel. (Chalmers, supra, 175 Cal.App.3d at p. 467.) Here, the
trial court determined that LAUSD would not be prejudiced by
an amendment to the FAC to allege facts supporting equitable
estoppel, and LAUSD does not challenge that finding on appeal.
The trial court went on to consider appellants’ evidence and to
rule, as a matter of law, that appellants could not establish
equitable estoppel. Under the reasoning in Chalmers, the trial



                                14
court was entitled to do so. Because the court declined to grant
summary judgment based on the pleading deficiency in the FAC
and instead ruled on the merits of appellants’ equitable estoppel
argument, we will consider its merits ruling. (See Bostrom,
supra, 35 Cal.App.4th at p. 1664 [where trial court did not rest
its grant of summary judgment on pleading deficiency but
reached the merits, reviewing court may exercise its discretion to
resolve issue on the merits].) In short, appellants are not barred
from raising the issue of equitable estoppel on appeal.

      B.     Appellants Presented Evidence Establishing Triable
Issues with Respect to Equitable Estoppel.
      Appellants argue that LAUSD was equitably estopped from
asserting noncompliance with the Act as a defense. “It is well-
settled that a public entity may be estopped from asserting the
limitations of the claims statute where its agents or employees
have prevented or deterred the filing of a timely claim by some
affirmative act.” (John R. v. Oakland Unified School Dist. (1989)
48 Cal.3d 438, 445 (John R.).) “Estoppel most commonly results
from misleading statements about the need for or advisability of
a claim.” (Ibid.) However, “[e]quitable estoppel does not require
factually misleading statements.” (J.P. v. Carlsbad Unified
School Dist. (2014) 232 Cal.App.4th 323, 335 [noting estoppel
may be found where public entity “‘engaged in some calculated
conduct or made some representation or concealed facts which
induced the plaintiff not to file a claim or bring an action within
the statutory time’”], quoting Ortega v. Pajaro Valley Unified
School Dist. (1998) 64 Cal.App.4th 1023, 1047.) “[A]ctual fraud
or the intent to mislead is not essential.” (John R., supra, 48
Cal.3d at p. 445.)



                                15
       “Estoppel as a bar to a public entity’s assertion of the
defense of noncompliance arises when the plaintiff establishes by
a preponderance of the evidence: (1) the public entity was
apprised of the facts, (2) it intended its conduct to be acted upon,
(3) plaintiff was ignorant of the true state of facts, and (4) [the
plaintiff] relied upon the conduct to his detriment.” (Christopher
P. v. Mojave Unified School Dist. (1993) 19 Cal.App.4th 165, 170.)
“Reliance by the party asserting the estoppel on the conduct of
the party to be estopped must have been reasonable under the
circumstances.” (Mills v. Forestex Co. (2003) 108 Cal.App.4th
625, 655.) Whether equitable estoppel applies is normally a
question of fact for the court to determine. (Sofranek, supra, 146
Cal.App.4th at p. 1251; see Hoopes v. Dolan (2008) 168
Cal.App.4th 146, 161 [“As the name suggests, equitable estoppel
is an equitable issue for court resolution.”].) However, when the
undisputed evidence is susceptible of only one reasonable
inference, the existence of an estoppel is a question of law.
(Driscoll v. City of Los Angeles (1967) 67 Cal.2d 297, 305.)
       A plaintiff may be entitled to assert equitable estoppel if a
public entity or its employee provided misleading information
about which entity was responsible on a government claim.
Fredrichsen v. City of Lakewood (1971) 6 Cal.3d 353 is
instructive. There, the plaintiff was injured while walking on a
defectively maintained sidewalk in the City of Lakewood. (Id. at
p. 355.) The plaintiff called the city and requested that it supply
her with “the necessary claim form so that she could properly
assert her claim for damages against it.” (Ibid.) Instead of a
claim form, the city sent a letter advising the plaintiff that the
responsibility for maintaining the sidewalk rested with a third
party. The plaintiff thereafter filed a lawsuit against the third



                                 16
party. During discovery, it was determined that the defective
sidewalk was in fact maintained by the city. (Id. at pp. 355-356.)
After the city was added as a defendant, it demurred to the
complaint on the ground that no claim had been filed against it.
(Ibid.) Our Supreme Court concluded that as a matter of law, the
city was estopped from asserting noncompliance with the
Government Claims Act: “In the instant case, plaintiff
immediately inquired as to the proper procedure and form for
filing her claim, which indicates her willingness to supply
whatever information was necessary for the proper settlement of
her claim. She was deterred from supplying the necessary
information by the city’s action. The city cannot frustrate
plaintiff’s attempt to comply with a statute enacted for its benefit
and then assert noncompliance as a defense.” (Id. at p. 360; see
also Elmore v. Oak Valley Hospital Dist. (1988) 204 Cal.App.3d
716, 723-724 [estoppel found where plaintiffs’ attorney
reasonably relied on misleading information provided by public
agency about its name].)
       Here, appellants presented evidence that, at a minimum,
raises a triable issue of fact whether LAUSD concealed the fact
that it was the responsible public entity. Following an accident
in which appellants were both seriously injured by a police
vehicle, they were given a business card by an LASPD employee
(Sgt. Ivankay) informing them that the responsible driver was an
LASPD employee. That business card contained no mention of
LAUSD. The website on the card (www.laspd.com) directed
Buxton to a page prominently bearing the title Los Angeles
School Police Department in the banner and displaying a seal
bearing the same name. Nowhere did the website clearly state
that LASPD was a part of LAUSD. Rather, the website stated



                                 17
that LASPD is a “separate entity” and the “largest independent
school police department in the United States.” The address
provided on the website (125 N. Beaudry Avenue, Los Angeles CA
90012) was the same as the address on the business card.
       Buxton then called a contact number listed on the website
and spoke with Lieutenant Minutella. She informed him that
she wanted to file a government claim for damages arising out of
an automobile accident involving LASPD. Lieutenant Minutella
advised her that she should download the claim form from the
LASPD website and mail the completed form to LASPD at 125 N.
Beaudry Avenue, Los Angeles, CA 90012. The LASPD form
(entitled “Service Complaint Form”) has spaces for listing the
complaining party, the involved LASPD employee(s) and any
other witnesses, and a large box extending over two pages to
describe the incident. The form states that it should be
submitted to LASPD at “125 North Beaudry Avenue, Los
Angeles, CA 90012.” It makes no mention of LAUSD. Nor does
the form state that a government claim for damages arising out
of the conduct of an LASPD employee should be submitted on any
other form or to another address, such as LAUSD’s. Nor does the
form suggest it is limited to nondamage claims. Taken as a
whole, this evidence is sufficient to support a finding not only
that LAUSD concealed the fact that LASPD was a part of
LAUSD, but that its employee affirmatively misrepresented to
Buxton that the claim form downloaded from the LASPD website
was the form necessary to file a government claim for damages
arising out of the conduct of an LASPD employee.
       LAUSD contends it was not reasonable for appellants or
their attorney Weinreb to rely on Lieutenant Minutella’s advice
because the Service Complaint Form itself should have put



                              18
Weinreb on notice that it was not a government claim form. We
disagree. The form permits a claimant to present a detailed
government claim. A claimant can identify the parties involved,
                                                         4
describe the incident and present evidence of damages. Neither
the title “Service Complaint Form” nor the reference to Internal
Affairs at the bottom of the form establish, as a matter of law,
that Weinreb should have known it was not a government claim
form. Finally, to the extent the Service Complaint Form was not
a government claim form, Lt. Minutella made an affirmative
misrepresentation of fact. Buxton specifically requested advice
on how to file a government claim for damages arising out of an
incident involving an LASPD employee, and Lieutenant
Minutella directed her to the Service Complaint Form. His
subsequent declaration that LASPD never had a government
claim form for damages did not render his advice any less
misleading.
       LAUSD argues Weinreb’s belief that LASPD was an entity
separate and apart from LAUSD was not reasonable. It notes
that the LASPD website in 2014 stated that LAUSD maintains
“its own fully accrediated [sic] police department . . . under the

        Government Code section 910 enumerates the information
4


that must be included in a government claim. It provides that
the claim “shall show all of the following: [¶] (a) The name and
post office address of the claimant. [¶] (b) The post office address
to which . . . notices [are] to be sent. [¶] (c) The date, place and
other circumstances of the occurrence or transaction which gave
rise to the claim asserted. [¶] (d) A general description of
the . . . injury, damage or loss incurred . . . . [¶] (e) The name or
names of the public employee or employees causing the injury,
damage, or loss, if known. [¶] (f) The amount claimed. . . .” (Gov.
Code, § 910.)



                                 19
authority of Section 38000 of the California Education[] Code.”
However, that language was immediately followed by a
statement that LASPD is a “separate entity.” We conclude that
the reference to the Education Code could not, as a matter of law,
place Weinreb on notice that LASPD was not a separate public
entity.
       Other evidence supported the reasonableness of Weinreb’s
belief that LASPD was a separate public entity. First, the
LASPD business card never mentioned LAUSD, much less
identified LASPD as part of it. Under Government Code section
7530, a public agency “shall” identify itself “on all identification
cards used to identify a representative of a public agency.”
Weinreb reasonably could rely on that statute to believe that
were LASPD a part of LAUSD, it would have been identified as
such on the card.5 The reasonableness of Weinreb’s belief that
LASPD was a separate public entity is further supported by the
denial of the government claim filed with the City of Los Angeles.
The City denied the claim on the basis that LASPD was a




       LAUSD contends that the remedy for a violation of
5


Government Code section 7530 is that a claimant may file a late
claim. (See Gov. Code, § 7530 [“a written application for leave to
present a claim pursuant to Section 911.4 shall be granted when
it can be shown that the claimant acted with reasonable diligence
in pursuing the claim and reasonably believed that the
responsible entity was not a public agency by reason of its
representations”].) However, the issue is not whether appellants
are entitled to file a late claim, but whether Weinreb’s belief that
LASPD was not part of LAUSD was reasonable.




                                 20
“separate public entity.”6 In short, appellants presented more
than sufficient evidence to establish a triable issue of fact as to
the reasonableness of Weinreb’s belief that LASPD was a
separate public entity.
        LAUSD’s reliance on Life v. County of Los Angeles (1991)
227 Cal.App.3d 894 (Life), is misplaced. There, the plaintiff sued
a county medical center for medical negligence. Prior to filing the
lawsuit, the plaintiff’s attorney called the center’s records
department to obtain the plaintiff’s medical records and spoke to
an unidentified employee. The attorney explained to the
employee that she needed information about presenting “a
medical malpractice claim to the County,” and the employee
informed the attorney that the claim should be addressed to “the
Medical Center, to the attention of the ‘legal department.’” The
attorney promptly did so. (Id. at p. 897) The trial court granted
the County of Los Angeles’s motion for summary judgment, and
the appellate court affirmed. It determined that filing a claim
with the center’s legal department did not satisfy the
requirements set forth in Government Code section 915, which
requires the claim to be presented or received by the appropriate
official or board of the County. (Id. at pp. 899-900.) The court
concluded that estoppel did not apply because it was not
reasonable for the attorney to rely on an unnamed clerk’s advice
to file a government claim for damages against the County with
the medical center’s legal department, when section 915 clearly
provides that such a claim must be filed with the appropriate


      Appellants do not seek to attribute the representations of
6


the City to LAUSD, but argue that they are relevant to
demonstrate the reasonableness of Weinreb’s belief.



                                21
official or board of the County. (Id. at p. 902.) Life is
distinguishable because there, the attorney was well aware that
the County of Los Angeles -- not the medical center -- was the
responsible party when she sought information about presenting
“a medical malpractice claim to the County.” (Life, at p. 897,
italics added.) Here, in contrast, LASPD’s own conduct --
through the information provided on its business card and its
website, and the representation of its employee -- led Weinreb to
believe the responsible party was LASPD, not LAUSD.
        Finally, LAUSD argues that the traffic collision report
should have put Weinreb on notice that LAUSD was the
responsible party, as the report identified LAUSD as the owner
and insurer of the vehicle involved. However, the evidence shows
that Weinreb promptly and repeatedly attempted to obtain the
traffic collision report, but was unsuccessful until after the time
to file a late government claim had passed. Weinreb submitted a
request for the traffic collision report four days after the incident,
providing the date of the collision and the approximate location.
When LAPD could not locate the report, Buxton submitted a
second request with additional information, including appellants’
vehicle license plate number and the LASPD business card.
LAPD still could not locate the traffic collision report. Weinreb
submitted a third request before filing his complaint against
LASPD. This evidence establishes, at a minimum, a triable issue
of fact as to Weinreb’s diligence in obtaining the report.
        Shaddox v. Melcher (1969) 270 Cal.App.2d 598, relied upon
by LAUSD, is inapposite. There, a motorist was injured in an
accident with a State employee. The highway patrol interviewed
the State employee, who provided the name of his employer
(State of California, Division of Highways) and the fact that the



                                  22
vehicle he was driving was registered with the State. (Id. at
p. 600.) The motorist’s attorney did not contact the highway
patrol, and failed to present a timely claim to the State. The
appellate court concluded the motorist failed to show she should
be excused from filing a timely claim because, inter alia, “[n]o
reason was given for failure to make a timely, and obviously
reasonable, inquiry of the highway patrol for information
concerning the employment of the driver . . . and the ownership of
the car he was driving.” (Id. at p. 602.) Nothing like that
occurred here. Weinreb promptly requested information from
LAPD concerning the traffic accident. Moreover, even the traffic
collision report identified Alvarez’s employer as LASPD, not
LAUSD.
       In sum, appellants produced evidence establishing, at a
minimum, a triable issue of fact whether LAUSD and its
employees concealed and/or misled appellants concerning
LASPD’s relationship to LAUSD and thus “deterred [appellants]
from supplying the necessary information” to the proper entity.
(Fredrichsen, supra, 6 Cal.3d at p. 360.) Specifically, the evidence
would support a finding that the business card provided
appellants and the website to which they were directed concealed
the fact that LASPD was a part of LAUSD. The evidence would
further support a finding that the representation of an
LASPD/LAUSD employee that a claim for damages arising out of
the conduct of an LASPD employee should be submitted on the
LASPD Service Complaint Form affirmatively misled appellants
to believe that filing the form as directed was the proper means of
asserting a claim against the government entity responsible for
their injuries. Finally, the evidence would support a finding that
appellants’ and their counsel’s reliance on those representations



                                23
was reasonable. Accordingly, appellants presented evidence
sufficient to permit a finding that respondent is estopped from
asserting noncompliance with the Government Claims Act as a
defense.

                        DISPOSITION
     The judgment of dismissal is reversed. Appellants are
awarded their costs on appeal.

     CERTIFIED FOR PUBLICATION.




                                               MANELLA, J.

We concur:




EPSTEIN, P. J.




WILLHITE, J.




                               24